Citation Nr: 0824336	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-03 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability for the period prior to 
September 21, 2004.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from September 1978 to 
September 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Denver, Colorado, Regional Office (RO) which, in pertinent 
part, denied a total rating for compensation purposes based 
on individual unemployability.  In September 2005, the RO, in 
pertinent part, granted a total rating for compensation 
purposes based on individual unemployability and effectuated 
the award as of October 5, 2004.  In August 2006, the RO, in 
pertinent part, granted service connection for major 
depressive disorder; assigned a 100 percent schedular 
evaluation for that disability; and effectuated the award as 
of September 21, 2004.  

In March 2007, the RO denied entitlement to a total rating 
for compensation purposes based on individual unemployability 
for the period prior to September 21, 2004.  In May 2007, the 
Board remanded the veteran's appeal to the RO for additional 
action.  In January 2008, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The award of a 100 percent schedular evaluation for the 
veteran's major depressive disorder effective as of September 
21, 2004, a date prior to the October 5, 2004, effective date 
of the veteran's award of a total rating for compensation 
purposes based on individual unemployability, tacitly 
eliminated the latter award given that a total rating for 
compensation purposes based on individual unemployability may 
not be assigned where the veteran's service-connected 
disabilities have a combined 100 percent evaluation.  
Therefore, the Board has reframed the issue as entitlement to 
a total rating for compensation purposes based on individual 
unemployability for the period prior to September 21, 2004.  




FINDINGS OF FACT

1.  Prior to September 21, 2004, service connection was in 
effect for lumbosacral spine degenerative disc disease with 
radiculopathy evaluated as 40 percent disabling; mitral valve 
regurgitation with left ventricular hypertrophy evaluated as 
30 percent disabling; hypertension evaluated as 10 percent 
disabling; and plantar warts evaluated as noncompensable.  
The veteran had a combined 60 percent evaluation.  

2.  Prior to September 21, 2004, the veteran was not shown to 
be unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
alone.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability for the period prior to 
September 21, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2003 and March 2006 which informed him of the evidence 
needed to support his claim for a total rating for 
compensation purposes based on individual unemployability; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The March 2003 VCAA 
notice was issued prior to the June 2003 rating decision from 
which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
Social Security Administration (SSA) documentation has been 
incorporated into the record.  The veteran was afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).

All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588)

II.  Total rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341 (2007).  




The provisions of 38 C.F.R. § 4.16 (2007), direct that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  For 
purposes of this section, marginal 
employment generally shall be deemed to 
exist when a veteran's earned annual 
income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination.  

  (b)  It is the established policy of 
the Department of Veterans Affairs that 
all veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected shall be 
rated totally disabled.  Therefore, 
rating boards should submit to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration all cases of veterans who 
are unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in paragraph (a) of this section.  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  

Prior to September 21, 2004, service connection was in effect 
for lumbosacral spine degenerative disc disease with 
radiculopathy evaluated as 40 percent disabling; mitral valve 
regurgitation with left ventricular hypertrophy evaluated as 
30 percent disabling; hypertension evaluated as 10 percent 
disabling; and plantar warts evaluated as noncompensable.  
The veteran had a combined 60 percent evaluation.  

A January 2003 Social Security Administration (SSA) 
Administrative Law Judge opinion conveys that: the veteran 
had not engaged in substantially gainful employment since 
February 1, 2001; he suffered from severe impairments 
including degenerative joint disease and morbid obesity; he 
had been disabled for SSA purposes since February 1, 2001; 
and his "condition may improve in the near future."  

In his February 2003 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran conveyed that: he had completed four years of college 
and had started a Masters of Business Administration program; 
had occupational experience as a supervisor, a store manager, 
a call center manager, and a mail clerk.  He reported having 
last worked on a full time basis in January 2001.  

A March 2003 Vocational Assessment Report prepared for the VA 
by Sarah Jensen, M.S., indicates that:

[The veteran] has current difficulties 
with his service-connected conditions.  
He states he is unable to work at this 
time due to his extreme back pain and 
limitations.  He has left his past five 
jobs due to excessive back and leg pain, 
chest pains, diabetes and obesity.  He is 
currently receiving SSDI benefits and 
relates that he is not able to work.  He 
is scheduled to participate in a stomach 
surgery to lose weight in June.  He 
believes he should be able to work if he 
can lose weight, which contributes to his 
back pain, diabetes, and chest pains.  
[The veteran] has a serious employment 
handicap and he is unemployable at this 
time.  



An April 2003 Counseling Record Narrative Report (VA Form 28-
1902b) indicates that the veteran's "achievement of 
vocational goal" "is not currently feasible."  The 
vocational rehabilitation counselor opined that:

[The veteran] has been found to have an 
employment handicap which results in 
substantial part from the 
service-connected disability.  He was 
also found to have a serious employment 
handicap because these conditions are 
resulting in a significant impairment in 
his ability to obtain and maintain 
employment.  At this time, achievement of 
a vocational goal has been determined to 
not be reasonably feasible as the veteran 
states that he is "unemployable."   

In an April 2003 written statement and his July 2003 notice 
of disagreement, the veteran conveyed that he was unable to 
work due to his medical disabilities.  He reported that he 
had been "screened by the VA rehabilitation and employment 
office in March 2003" and found to be unemployable.  

At a May 2003 VA examination for compensation purposes, the 
veteran reported that he was unemployed.  The veteran was 
diagnosed with lumbosacral spine degenerative disc disease, 
hypertension, mild left ventricular hypertrophy, "clinically 
asymptomatic" mild mitral regurgitation; and plantar warts.  
The examining physician concluded that:

The patient's service-connected 
disabilities would clearly limit 
virtually any type of active employment 
involving lifting, bending, standing or 
walking.  The patient could tolerate 
sedentary employment if considerations 
would be given to frequent breaks and to 
adjusting his work environment to move 
around as needed.  

In his October 2003 Appeal to the Board (VA Form 9), the 
veteran indicated that he was "unable to sustain permanent 
employment" due to his severe lower back and leg pain.  He 
clarified that "the side effects of the pain medications 
such as drowsiness, dizziness, and nausea makes it impossible 
to work."  The veteran stated that he had to leave several 
jobs due to his "service incurred health problems."  

The Board has reviewed the probative documentation of record 
including the veteran's testimony and written statements on 
appeal.  Prior to September 21, 2004, the veteran did not met 
the schedular criteria for a total rating for compensation 
purposes based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16.  

The veteran advances that a total rating for compensation 
purposes based on individual unemployability for the period 
prior to September 21, 2004, is warranted as both the SSA and 
VA vocational rehabilitation personnel determined that he was 
unemployable.  As the veteran did not meet the schedular 
criteria for a total rating for compensation purposes based 
on individual unemployability prior to September 21, 2004, 
the Board has considered referral of the veteran's claim to 
the Director, Compensation and Pension Service, for 
extraschedular consideration under the provisions of 38 
C.F.R. § 4.16(b).  

While the SSA and VA vocational rehabilitation personnel 
concluded that the veteran was unemployable, the Board 
observes that the conclusions were clearly based upon the 
combined effect of the veteran's service-connected and 
nonservice-connected disabilities and indicated that the 
veteran's unemployability status might not be permanent.  In 
deciding the claim, the Board may not favorably consider the 
effects of the veteran's nonservice-connected disabilities 
with respect to their degree of interference with the 
veteran's employability.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

As noted, the report of a subsequent May 2003 VA examination 
for compensation purposes states that the veteran's 
service-connected disabilities alone did not preclude 
sedentary employment and thus did not render him 
unemployable.  As this is the only opinion of record on the 
subject of employability that considered only the effect of 
his service-connected disabilities, the Board finds this to 
be the most persuasive and probative piece of evidence.

The Board does not wish to minimize the nature and extent of 
the veteran's overall disability prior to September 21, 2004.  
As discussed, the veteran has a combined rating of 60 
percent, which contemplates significant impairment in earning 
capacity.  See 38 C.F.R. § 4.1.  However, despite the high 
degree of disability, the veteran is not shown to have been 
unemployable solely by reason of his service-connected 
disabilities prior to September 21, 2004; thus, a referral 
for consideration of a total rating for compensation purposes 
based on individual unemployability on an extraschedular 
basis is not appropriate.  38 C.F.R. § 4.16(b) (2007).  

In summary, for the reasons and bases set forth above, the 
Board concludes that a total rating for compensation purposes 
based on individual unemployability for the period prior to 
September 21, 2004, is not warranted.   


ORDER

A total rating for compensation purposes based on individual 
unemployability for the period prior to September 21, 2004, 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


